642 F.2d 97
32 Fair Empl.Prac.Cas.  228
R. D. THAGGARD et al., Plaintiffs-Appellants,v.The CITY OF JACKSON, Mississippi, A Municipal Corporation,et al., Defendants-Appellees.Ronald N. ASHLEY, Plaintiff-Appellant,v.CITY OF JACKSON et al., Defendants-Appellees.R. D. THAGGARD et al., Plaintiffs-Appellants,v.CITY OF JACKSON et al., Defendants-Appellees.
Nos. 78-2980, 78-3642.
United States Court of Appeals,Fifth Circuit.
March 26, 1981.

Appeals from the United States District Court for the Southern District of Mississippi.
Ronald N. Ashley, pro se and Dixon L. Pyles, Jackson, Miss., for plaintiffs-appellants in all cases.
John E. Stone, City Atty., Robert E. Hauberg, U. S. Atty., Jackson, Miss., Gerald S. Hartman, David L. Rose, S. Theodore Merritt, U. S. Dept. of Justice, Employment Sec., Civil Rights Division, Washington, D. C., for defendants-appellees in all cases.
Before HATCHETT and TATE, Circuit Judges and GROOMS,* District Judge.
IT IS ORDERED:
(1) The opinion dated June 2, 1980, 618 F.2d 272 (5th Cir.) in these consolidated actions is vacated.


1
(2) The Clerk of the Court is directed to set these cases for oral argument before a Unit A panel.



*
 District Judge of the Northern District of Alabama, sitting by designation